IN THE SUPREME COURT OF THE STATE OF NEVADA


GEORGE ANTHONY TOLIVER,                                   No. 84176
                  Appellant,
              vs.
THE STATE OF NEVADA,
                  Respondent.                                 FEE: 4 202;


                     ORDER DISMISSING APPEAL                    fri:P



            This appeal was initiated by the filing of a pro se notice of
appeal. Eighth Judicial District Court, Clark County; Christy L. Craig,
Judge.
            On January 27, 2022, appellant filed a pro se notice of appeal
in district court case number C-21-353123-1. The notice of appeal fails to
cite any identifiable order in the notice of appeal. See NRAP 3(c)(1)(B)
(requiring a notice of appeal to "designate the judgment, order or part
thereof being appealed"). Accordingly, this court
            ORDERS this appeal DISMISSED.



                                                     J.
                        Silver


                           J.                       PìeÅ4up             ,
Cadish                                    Pickering


      IA postconviction petition for a writ of habeas corpus was orally
denied on November 30, 2021, in related district court case number A-21-
841549-W. However, that order was not designated in this appeal.
Appellant may file an appeal from that order when the district court enters
a written order.


                                                              22-0607,C
                     cc:   Hon. Christy L. Craig, District Judge
                           George Anthony Toliver
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA


  1,17A    -.ink:,
                                                          2